Undercofler, Justice.
Upon petition to the juvenile court for custody of children, the superior court judge sitting as a juvenile court judge failed to recite the necessary jurisdictional facts in his order awarding custody of children. The appellant enumerates as error that the order of the juvenile court is void for this reason. Held:
Where a superior court judge sits as a juvenile court judge, the orders issued by him are orders of that court and not of the superior court (Code Ann. § 24-2403) and must conform to the legal requirements of courts of limited jurisdiction to be valid. Ferguson v. Hunt, 221 Ga. 728 (146 SE2d 756); Bosson v. Bosson, 223 Ga. 259. The judgment of the juvenile court in the instant case failed to recite the necessary jurisdictional facts and is therefore void.

Judgment reversed.


All the Justices concur.